Title: To Thomas Jefferson from James Reed Dermott, 7 March 1801
From: Dermott, James Reed
To: Jefferson, Thomas



Sir:—
City of Washington, March 7, 1801.

The knowledge which I have acquired by experience in the location, rise and progress of this city, from the year 1792, in the most difficult and trying times of the laying off of the same, and in which many deviations were made from the original design, all of which I opposed except those for the publick good, and the causes of which are known to very few others except myself, emboldens me, at this early period of your administration, to offer my services in any appointment, in that or any other, which may be conducive to restore harmony between the publick, and those purchasing under them, and the original proprietors; and also to reconcile seeming differences which now appear upon the carpet, between a plan made by me and signed by the late President, and one printed in 1792, before a general survey of the city had taken place. I acted as surveyor in the Commissioner’s office, examined all the returns of squares made, made divisions between the original proprietors and the public, and, in short, had all the business in that respect nearly settled, when principle and private animosity took place, and caused me to quit my station in January, 1795. I could not then, nor will I ever sacrifice justice to the caprice or speculative views of individuals, when these things are opposite to the just principles whereon I ought to act. Instead of resentment to the late Commissioners (who may extricate themselves as well as they can) I always afterwards gave them information to assist in doing them and the publick justice—and many things yet within my knowledge not communicated which may  be conducive to peace and harmony, which I wish to communicate should I have a proper opportunity of so doing. Thomas Johnson, David Stewart, former Commissioners with whom I acted, will give an account of my integrity and abilities. Notley Young, Dan’l Carroll, Wm. Prout and James Barry, and even the proprietors in Georgetown, will own my abilities in the execution of the trust confided to me. Should you think me worthy of an appointment, a letter left at the post office will meet me, or a message directed to Mr. James Barry, or to myself at the Eastern Branch lower ferry, where I am laying off some ground for Mr. Barry, will be particularly attended to. This is but a preface to what I wish to say if entitled to confidence.
I have, sir, the honor to be Your sincere friend,

(Signed) James O’Dermott

